DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the reference electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no mention of a reference electrode prior in claim 19 or in parent claim 14. The Examiner notes a reference electrode is disclosed in claim 18 as being part of the electrowinning system, therefore for the purpose of Examination, the reference electrode in claim 19 is interpreted to mean the reference electrode disclosed in claim 18. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic et al. (US 20160298209 A), hereinafter Mujicic in view of Yamashita (JP 2005311178 A, machine translation).
Regarding claim 1, Mujicic teaches a leach aid for metal recovery (Title), for recovering metal values from any type of metal-bearing material, such as an ore material, a concentrate, a precipitate, or any other metal-bearing material from which a metal value may be recovered [0001], and that the recovered metal may be silver (method of recovering silver; [0013]). Mujicic further teaches the method comprises forming a slurry comprising the metal-bearing material, water, a surfactant composition, and a leaching composition [0003], where the metal-bearing material may be formulated as an aqueous slurry [0006], and the leaching composition includes hydrofluoric acid (submerging in an aqueous solution of hydrofluoric acid; [0012]). Mujicic further teaches the leaching composition further includes an additive [0054], such as an oxidizing agent [0056], where suitable oxidizing agents include hydrogen peroxide (adding hydrogen peroxide to the aqueous solution of hydrofluoric acid to create a leachate; [0059]). Mujicic further teaches the metal is extracted by electrowinning or precipitation (extracting silver from the leachate; [0067]). Mujicic is silent to wherein scrap sources are the material treated to recover silver.
Yamashita teaches an extraction method of solar cell board material from solar cells (Title, [0001]) which contains silver (obtaining scrap sources that include silver; [0039]), where silver electrode films on the front and back surfaces of the cell are removed by a treatment with hydrofluoric acid [0041], where the hydrofluoric acid is part of a solution containing water (submerging the scrap sources in an aqueous solution of hydrofluoric acid; [0056]). Yamashita further teaches the solar cells after removal of the silver are then washed with water [0057], which one of ordinary skill would recognize includes removing the cells from the hydrofluoric acid solution, leaving the hydrofluoric acid solution and the removed silver electrode film. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the solar cell board material of Yamashita as the raw material for the process of recovering silver of Mujicic, as the silver-containing solar cell board material is treated with hydrofluoric acid to produce a silver electrode film which is contained within a hydrofluoric acid solution. As Mujicic teaches using hydrofluoric acid solution with hydrogen peroxide to leach silver Mujicic would only require the addition of hydrogen peroxide to perform the leaching of silver, saving on reagent costs from obtaining hydrofluoric acid, while also recovering silver from a byproduct that would otherwise be discarded. Doing so would have been further obvious as Mujicic teaches leaching silver from any metal-bearing material, which would include the silver-containing solar cell of Yamashita.
Regarding claim 2, Yamashita teaches the scrap source to be silicon solar cells [0001].
Regarding claim 3, Yamashita teaches the concentration of hydrofluoric acid used to remove silver electrode film from the solar cell is more preferably 1-10% by weight [0041].
Regarding claim 4, Mujicic teaches leaching can take place at elevated temperatures as high as 200 °C [0068], which one of ordinary skill would recognize to require heating.
Regarding claim 5, Mujicic teaches the leaching to be agitated leaching [0016].
Claims 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Investigating Biology through Inquiry, hereinafter Investigating Biology, Topics in Photographic Preservation, and Dissolution Chemistry of Gold and Silver in Different Lixiviants, hereinafter Dissolution Chemistry.
Regarding claim 6 and 13, Mujicic teaches a leach aid for metal recovery (Title), for recovering metal values from any type of metal-bearing material, such as an ore material, a concentrate, a precipitate, or any other metal-bearing material from which a metal value may be recovered [0001], and that the recovered metal may be silver (method of recovering silver; [0013]). Mujicic further teaches the method comprises forming a slurry comprising the metal-bearing material, water, a surfactant composition, and a leaching composition [0003], where the metal-bearing material may be formulated as an aqueous slurry [0006], and the leaching composition includes hydrofluoric acid (submerging in an aqueous solution of hydrofluoric acid; [0012]). Mujicic further teaches the leaching composition further includes an additive [0054], such as an oxidizing agent [0056], where suitable oxidizing agents include hydrogen peroxide (adding hydrogen peroxide to the aqueous solution of hydrofluoric acid to create a leachate; [0059]). Mujicic further teaches the metal is extracted by electrowinning or precipitation (extracting silver from the leachate, extracting silver from the leachate using an electrowinning system; [0067]). Mujicic is silent to wherein scrap sources are the material treated to recover silver and to wherein the addition of hydrogen peroxide catalyzes the dissolution of silver and produces oxygen bubbling as a byproduct of the dissolution of silver.
Yamashita teaches an extraction method of solar cell board material from solar cells (Title, [0001]) which contains silver (obtaining scrap sources that include silver; [0039]), where silver electrode films on the front and back surfaces of the cell are removed by a treatment with hydrofluoric acid [0041], where the hydrofluoric acid is part of a solution containing water (submerging the scrap sources in an aqueous solution of hydrofluoric acid; [0056]). Yamashita further teaches the solar cells after removal of the silver are then washed with water [0057], which one of ordinary skill would recognize includes removing the cells from the hydrofluoric acid solution, leaving the hydrofluoric acid solution and the removed silver electrode film. 
Dissolution Chemistry teaches metallic silver is fully stable in the absence of oxidizing agents and complexing ligands at all pH values in aqueous solutions, but that silver can be dissolved under oxidizing conditions in acidic solutions to yield Ag+ (page 105, Silver-Water System).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the solar cell board material of Yamashita as the raw material for the process of recovering silver of Mujicic, as the silver-containing solar cell board material is treated with hydrofluoric acid to produce a silver electrode film which is contained within a hydrofluoric acid solution. As Mujicic teaches using hydrofluoric acid solution with hydrogen peroxide to leach silver Mujicic would only require the addition of hydrogen peroxide to perform the leaching of silver, saving on reagent costs from obtaining hydrofluoric acid, while also recovering silver from a byproduct that would otherwise be discarded. Doing so would have been further obvious as Mujicic teaches leaching silver from any metal-bearing material, which would include the silver-containing solar cell of Yamashita. It would have been further obvious that the hydrogen peroxide of Mujicic catalyzes the dissolution of silver into the hydrofluoric acid solution as Dissolution Chemistry teaches the use of oxidizing agents dissolves silver in aqueous acid solutions when metallic silver would otherwise not be dissolved, and hydrogen peroxide is a known oxidizing agent.
Mujicic in view of Yamashita and Dissolution Chemistry does not teach wherein the addition of hydrogen peroxide produces oxygen bubbling as a byproduct of the dissolution of silver, or steps of determining when the solution has stopped bubbling to determine whether additional hydrogen peroxide should be added or determining if the reaction is continuing to decide when to extract silver from the leachate.
Topics in Photographic Preservation teaches silver and hydrogen peroxide react spontaneously (given the negative Gibb’s free energy), decomposing hydrogen peroxide (p. 5, Iodine-Alcohol-Treated Negatives Increase in Stability over Time, second reaction). Investigating Biology teaches an experiment where the decomposition of hydrogen peroxide to produce oxygen gas is observed (Introduction). Investigating Biology further teaches using a O2 gas sensor to measure O2 concentration, where at the start of the reaction, there is no product and the O2 concentration is the same as the atmosphere, and after data collection begins oxygen accumulates, and when no more peroxide is left, O2 is no longer produced (determining whether the reaction is continuing; Objectives, paragraphs 2-3). The Examiner notes that while Investigating Biology is silent to the occurrence of bubbling, one of ordinary skill would recognize that the creation of a gaseous product in an aqueous reaction (Introduction) inherently results in bubbling, as gas is generated by reactions occurring in the solution. Therefore, when O2 is no longer produced as there is no peroxide left in the solution, the solution would also stop bubbling, with Investing Biology therefore reading on determining when the solution has stopped bubbling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hydrogen peroxide catalyst of Mujicic would decompose spontaneously, producing diatomic oxygen, as it catalyzes the dissolution of silver in the leachate as taught by Topics in Photographic Preservation. As Investigating Biology teaches the diatomic oxygen produced by the decomposition of hydrogen peroxide produces gaseous diatomic oxygen, it would have been further obvious to have used an O2 sensor to determine when the solution has stopped bubbling and reactions with the supplied reagents has reached completion as taught by Investigating Biology in the process of modified Mujicic  as once the completion of reactions has been determined, the solution can be sent on for further processing such as the extraction of silver from the leachate, while ensuring that as much silver as possible has been recovered from the scrap. The Examiner notes that it would have been further obvious to, when the solution has stopped bubbling, add additional hydrogen peroxide to the solution, as doing so would ensure all the silver from the scrap has been dissolved into the leachate, either by resulting in no further reactions, indicating all of the silver has been transferred to the leachate, or by resulting in more reactions, which would result in more silver being recovered to the leachate and greater silver recovery during the step of extracting silver from the leachate. In the case where the reaction does continue, it would be further obvious to repeat the procedure to again determine if all of the silver has been recovered from the scrap, or if further reactions occur, until no further reactions occur, and only recovering silver from the leachate once a maximal amount of silver is contained in the leachate. 
Regarding claims 7 and 8, Investigating Biology teaches the use of an O2 sensor to measure the increase in the concentration of oxygen gas to determine when the solution has stopped bubbling and when the reaction has stopped (Objectives, paragraph 2). 
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, and Investigating Biology as applied to claim 6 above, and further in view of Kunda (US 4331469 A).
Regarding claim 9-12, Mujicic teaches the silver may be extracted from the strong acid leachate by precipitation [0067], but does not teach how the precipitation is to be performed.
Kunda teaches a process for the recovery of silver values from silver-containing material which also contains iron and arsenic (Title), where silver-containing materials are leached under oxidizing conditions to produce a leach solution (Abstract, Col. 1 lines 8-15, Col. 2 lines 18-28). Kunda further teaches that leach solution is treated with a solution containing chloride ions to effect precipitation of silver values as silver chloride (extracting silver from the leachate, treating the leachate to create silver chloride, wherein treating the leachate to create silver chloride includes adding a chlorine containing chemical; Col. 2 line 64 - Col. 3 line 7), wherein the chloride solution may be sodium chloride solution or hydrochloric acid solution (wherein the chlorine containing chemical includes sodium chloride, wherein the chlorine containing chemical includes hydrochloric acid; Col. 2 line 64 - Col.3 line 1). Kunda further teaches after separation of the precipitated sodium chloride from the remaining leach solution, the silver chloride may be converted to metallic silver by reaction with sodium carbonate (processing the silver chloride to obtain silver; Col. 3 lines 8-25). Kunda further teaches the chlorine containing chemical precipitation selectively precipitates silver (Col 6 line 68 – Col. 7 line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have precipitated the silver contained in the leachate of modified Mujicic by using the precipitation of silver chloride using a chlorine containing chemical as taught by Kunda, as modified Mujicic teaches the use of a generic precipitation process to recover silver from the leachate, and one of ordinary skill would look to the art to find a suitable method of precipitating silver from the leachate. As modified Mujicic and Kunda both teach precipitating silver from strong acid leachates under oxidizing conditions, one would be further motivated to use the precipitation process taught by Kunda with a reasonable expectation of success, as the treated solutions are analogous and would be expected to react similarly. The use of the precipitating step of Kunda would have been further obvious as Kunda teaches the precipitation to be selective of silver, which would limit precipitation of any impurities in the leachate, improving purity and salability of the silver ultimately produced.
Claims 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, and Investigating Biology as applied to claim 13 above, and further in view of Tao et al (US 20180291477 A).
Regarding claim 14, modified Mujicic teaches a process of leaching silver from silver scrap with a strong acid solution, and that the silver may be recovered from the leachate by electrowinning (Mujicic [0067]), but is silent to how the electrowinning is to be performed.
Tao teaches recovery of valuable or toxic metals from silicon solar cells (Title), where metal species in the solar cell are chemically dissolved [0044] in a strong acid solution [0046], and a metal is recovered by electrowinning [0048], where the electrowon metal is silver [0051]. Tao further teaches the electrowinning is done by a system shown in Fig. 6 [0013, 0049], where three-electrode cell 600 comprises a container containing the electrodes 641 and 643 (not labelled), a working electrode (cathode; 641), and a counter electrode (anode; 643). Tao further teaches voltage is applied to the working electrode in order to deposit metal on the working electrode [0049]. The Examiner notes that while Tao is silent to the presence of a power supply, one of ordinary skill would recognize that an electrowinning system inherently includes a power supply in order to supply the voltage used to electrowin metal. Tao further teaches 95% or more of the silver in the silicon cell is recovered [0063], and the purity of the recovered silver to be at least 99% [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have electrowon silver using the process of Tao from the leachate of modified Mujicic, as modified Mujicic teaches the use of a generic electrowinning process to recover silver from the leachate, and one of ordinary skill would look to the art to find a suitable method of precipitating silver from the leachate. As modified Mujicic and Tao both teach electrowinning silver from strong acid leachates, one would be further motivated to use the precipitation process taught by Tao with a reasonable expectation of success, as the treated solutions are analogous and would be expected to react similarly. The use of the electrowinning step of Tao would have been further obvious as Tao teaches high recovery rates and purity of silver.
Regarding claim 15, Tao teaches the voltage applied to the working electrode is controlled by a potentiostat [0049], which would be recognized by one of ordinary skill to control voltage by controlling the power source.
Regarding claim 17, Tao teaches a first working electrode comprising silver, chosen based on the metal species recovered [0049].
Regarding claims 18-19, Tao teaches the three-electrode cell includes a reference electrode [0049], and the reference electrode is made of silver/silver chloride [0055].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, Investigating Biology, and Tao, as applied to claim 14 above, and further in view of AdiChemistry, Industrial Electrochemical Processes, and Anode Bags.
Regarding claim 16, modified Mujicic teaches the counter electrode (anode) should be made from an inert material (Tao [0049]), and gives an example of glassy carbon as one such material (Tao [0049]), but is silent to what other materials are suitable as anodes. 
AdiChemistry teaches graphite is commonly used as a type of inert electrode, and is cheaper than other inert electrode materials such as platinum (page 1, second to last paragraph). AdiChemistry does not teach the use of an electrode with a polypropylene mesh sheath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a graphite anode as taught by AdiChemistry as the inert anode of modified Mujicic, and one of ordinary skill would look to the art to find a suitable material to construct the anode from. Doing so would have been further obvious as AdiChemistry teaches graphite to be an inexpensive electrode material, with the predictable benefit of reducing the cost of the electrowinning system. 
Industrial Electrochemical Processes teaches that graphite electrodes undergo some consumption during use due to chemical attack by active oxygen generated during electrolysis (paragraph 1), and graphite particles are observed to spall off into the electrolyte solution as a result (paragraph 3). Anode Bags teaches a melt blown polypropylene anode bag which possesses exceptional particle retention efficiency which is used for carbon removal and fine filtration (a polypropylene mesh sheath; page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polypropylene anode bag as taught by Anode Bags to the electrowinning system of modified Mujicic to prevent spalled particles of graphite produced during electrowinning taught by Industrial Electrochemical Processes from freely dispersing throughout the electrolyte solution, with the predictable benefit of increasing purity of the recovered silver cathode by preventing graphite anode particles from becoming trapped in the cathode as silver is deposited on the cathode by keeping graphite particles confined and away from the cathode.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujicic in view of Yamashita, Dissolution Chemistry, Topics in Photographic Preservation, Investigating Biology, and Tao, as applied to claim 14 above, and further in view of Mojana et al (US 20180179651 A1), hereinafter Mojana.
Regarding claim 20, modified Mujicic teaches electrowinning of silver, but does not teach the use of a chemically inactive sheet between the cathode and anode.
Mojana teaches an electrodic apparatus for the electrodeposition of non-ferrous metals (Title), comprising an ion-permeable screen placed parallel to an electrode [0010]. Mojana further teaches that dendrites grow during electrolytic extraction of non-ferrous metals from a cathode towards an opposite anode, coming into direct contact and causing damage and decreasing quality and quantity of metal produced due to short circuiting [0003]. Mojana further teaches the ion-permeable sheet retards growth of dendrites from the cathode towards the opposite anode by at least 12 hours from contact with the screen (sheet between the cathode and anode; [0017]), making it possible to reduce damage in the case of a short-circuit, while not adversely affecting the quality or quantity of metal deposition on the cathode [0017]. Mojana further teaches the screen to be made of non-conducting polymers, such as polypropylene, which ensures adequate chemic/physical strength to resist the corrosive environment in the electrolysis cell (chemically inactive sheet; [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an ion-permeable screen as taught by Mojana to the electrowinning system of modified Mujicic in order to increase the time the electrowinning cell can be operated before short circuiting may occur, increasing the amount of metal that can be recovered in a single electrowinning step before collection of metal from the cathode, and reduce damage in the case of a short-circuit in the electrolysis cell. Doing so would have been further obvious as the ion permeable screen of Mojana is drawn to use with a non-ferrous metal electrodeposition process, and modified Mujicic teaches electrowinning of silver, a non-ferrous metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733



/VANESSA T. LUK/Primary Examiner, Art Unit 1733